 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarper Truck Service, Inc. and Chauffeurs,Teamsters& Helpers Local Union#236, affiliated with theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America. Case9-CA-5781April 12, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDKENNEDYOn February 24, 1971, Trial Examiner SidneySherman issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief, and a motion to remand the case inorder to take additional evidence.By Order dated June 29, 1971, the National LaborRelations Board remanded the instant proceeding forthe purpose of taking additional evidence relevant toRespondent's asserted economic reasons for closingits repair shop and for hearing upon the motivationtherefor. On November 2, 1971, Trial Examiner Sher-man issued his Supplemental Decision attached here-to.Thereafter,Respondent filed exceptions to- theSupplemental Decision and a supporting brief. Subse-quently, Respondent filed a further motion to reopenthe record.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision and Supplemental Decision inlight of the exceptions and briefs and has decided toaffirm the Trial Examiner's rulings, findings,' andconclusions 2 and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Harper Truck Service, Inc., Padu-cah,Kentucky, its officers,agents,successors, andassigns,shall take the action set forth in the TrialExaminer's recommended Order.'The Trial Examiner inadvertently found that Respondentwas operatingabout 25percent more power units on September1, 1969, than on July 31,1970 His rationale assumes,and therecord shows,the reverse2We finditunnecessaryto comment upon theTrial Examiner's view thatN L R BvDarlingtonManufacturing Co,380 U S 263, does not apply tothe "partial closing" of an operationUnlikeDarlington,the instant caseinvolves the closing of a part of Respondent's operationandthe contractingout of such work to independentcontractorsBecausethiswas done forantiunion reasons we find a violation of Section 8(a)(3) InDarlington,theSupreme Court analogized such a situation to a "runaway shop" (380 U Sat 272,In 16), and the Board thus does not apply the"chilling" requirementto cases of antiunion subcontractingWalker Company,183 NLRB No 136,at fn 6 And since a violation of Section 8(a)(3) is found here,we do not passupon the Trial Examiner's discussion of the appropriate remedy had only aviolation of Section 8(a)(5) underFibreboard Paper ProductsCorp v N L.RB, 379 U S 203,been found3The Respondent'smotion to reopen the record is hereby denied Itspurpose was to insert into the record evidence that, since issuance of theSupplemental Trial Examiner'sDecision,the garage whose operation is indispute here was destroyed by a windstorm Such evidence relates only to theremedial order herein,an issue which may be dealt with, if necessary, in thecompliance stages of this proceeding.CfN L R.B v Autotromcs,Inc,434F 2d 651(C A. 8, 1970).TRIAL EXAMINER'S DECISIONSIDNEYSHERMAN,Trial Examiner: The original chargeherein was served on Respondent on August 12, 1970,' thecomplaint issued on October 6, and the case was heard onDecember 8. The issues litigated related to alleged viola-tions of Section 8(a)(1), (3), and (5) of the Act. After thehearing, briefs were filed by Respondent and the GeneralCounsel.Upon the entire record,2 including observation of thewitnesses' demeanor, the following findings and recommen-dations are made:IRESPONDENTS BUSINESSHarper Truck Service, Inc., hereinafter called Respon-dent, is a Kentucky corporation, and is engaged at its estab-lishment in Paducah, Kentucky, as a common carrier in theoperation of an interstate hauling business. Respondent an-nually receives revenues in excess of $500,000, of whichmore than $50,000 represents compensation for the trans-portation of goods from points in Kentucky directly to out-of-state points. Respondent is engaged in commerce underthe Act.IITHE UNIONChauffeurs,Teamsters&Helpers Local Union #236,affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, here-inafter called the Union,is a labor organization under theAct.IIITHE UNFAIRLABOR PRACTICESThe pleadings raise the following issues:1.Whether Respondent violated Section 8(a)(1) by inter-ro ation, promises of benefit, and threats to close its garage?2.Whether Respondent violated Section 8(a)(3) and (1)by discharging Nance, Flood, and Holder for engaging inunion activity.3.Whether Respondent violated Section 8(a)(5) and (1)by unilaterally contracting out unit work?A. Sequence of EventsRespondent operates a number of tractors and trailers inits hauling business. Respondent has since 1953 had con-'All dates hereinare in1970, unless otherwise indicated2 For corrections of the transcript and certain rulings on evidence, see theorder of January 29, 1971 The transcript is hereby further corrected bychanging "J Homer" at p 2, l 16, to "J Horner."196 NLRB No. 43 HARPER TRUCK SERVICE, INC.tractual relations with the Union with respect to its drivers,but not with respect to its mechanics.Until September 1969,Respondent had contracted out all of the repair work on itsvehicles,except for such repairs as were performed in a shedon its premises,on a part-time basis by one of its drivers.On September 11, 1969, Respondent completed the con-struction on its premises of a garage,at a cost of$15,000,which was to be used for repair work and storage. On thesame date Nance was hired as a full-time mechanic.Holderwas hired in the same capacity in January and Flood inMarch.Nevertheless,Respondent continued after Septem-ber 11, 1969,to contract out a substantial part of its repairwork.'On June 1,Holder obtained union cards from a unionagent,signed one,and the next day induced Flood andNance to sign such cards.On June 4,Respondent received a letter from the Union,claiming to represent the mechanics and requesting recogni-tion.On June 5,Union Agent Dupree spoke about recogni-tion to Respondent's operations manager,Lane,who saidthat Respondent'spresident,D. Harper,was the one tohandle that matter,but that he was ill and was not often atthe plant.The record shows that D. Harper during thisperiod visited the plant only twice a week.On June 12,Holder was laid off.Flood and Nance remained at workuntilJuly 27,when they struck and,together with Holder,picketed Respondent's premises.Respondent's drivers hon-ored the picket line.On July 29,Respondent's counsel,Rivers,met with Du-pree,who showed him the three union cards signed by themechanics,offering to verify the signatures.Assuring Du-pree that he did not doubt the authenticity of the signatures,Rivers asked how thepicketing could be terminated. WhenDupree indicated that-he would insist on union recognition,Rivers promised to let Dupree know whether Respondentwould agree to recognition or would"go the injunctionroute."There is no evidence that Respondent ever againcontacted Dupree.The picketing continued until August 13,when it was enjoined.The picketing was resumed on Octo-ber 1, continuing until October 20.The garage has neverreopened.Since July 27, all Respondent's repair work hasbeen contracted out, except for some minor maintenancework formerly performed by the mechanics which was as-signed to certain of the drivers.B. Discussion1.The 8(a)(1) issuesNance testified that about June 6 Lane approached himand, after warning him that he need not answer, asked if hehad heard about the Union in the garage and that, after thewitness admitted that all three mechanics had signed unioncards, Lane declared that Respondent would close the ga-rage before it would accept the Union.Lane admitted asking Nance if the men had signed unioncards and that Nance told him that they had,4 but Lanedenied any threat to Nance to close the shop.John W. Hodges, a driver, and his brother, Marion B.,testifiedthat about 10 days after Holder's layoff, in thecourse of a discussionwith Lane of the possible legal conse-quences ofRespondent'streatment of Holder, Lane re-marked that Respondent would close the garage rather than3 See TX Exh. 2.4 According to Lane,this occurred on June 1. However, asthe last twocards were not signed until June 2, 1 deem Nance's chronology to be morereliable.263deal with a union. Marion B. Hodges added that Lanerepeated this threat on at least four other occasions.Lane's version of this incident was that, when Marion B.Hodges asked whether he was going to let the mechanics"go union," he answered "I don't know. If I don't get betterwork, we'll have to close the garage anyhow."5 Lane deniedthreatening to close the garage rather than deal with theunion.Marion G. Hodges,6 who was also a driver, testified thaton July 27 (the day the mechanics struck) he was told byLane that he was not going to do anything about the me-chanics and "would close the shop down rather than gounion, he couldn't afford it."In the absence of any substantial dispute, it is found thatLane interrogated Nance as testified by him. Moreover, onthe basis of demeanor, Nance and the three members of theHodges family are credited with respect to the threats toclose the garage because of the Union. It is found that bysuch interrogation and threats Respondent violated Section8(a)(1).Holder testified that on June 8 or 9, Lane told the me-chanics that he would try to obtain health insurance forthem, with Respondent paying half of the cost, providedthat they rejected the Union, and that Nance suggested thatLane take the matter up with Union Agent Dupree.Nance's version of the same incident was that Lane toldthe men he was considering paying half the cost of suchinsurance; and that, when Lane then asked the men whatthey wanted, the witness replied, "The same contract as themen of the dock." 7 Lane's rejoinder, according to Nance,was, "We can't go for it."Lane gave stiffa different version,assertingthat the inci-dent occurred late in May; that, upon learning from a driverthat the mechanics were dissatisfied, Lane asked them whatthey wanted; that Nance said he wanted "the same moneyas the boys on the dock" but that he should not talk to Laneabout it without Dupree; and that Lane made no promisesabout healthinsurancebenefits.It thus appears there is no dispute that on the foregoingoccasion Lane asked the mechanics what benefits theywanted and Nance answered that they wanted the samewage rate as the dockmen, which would have meant anincreaseof more than $1 per hour. The only conflict is asto whether Lane held forth the prospect of a health insur-ance plan financed in part by Respondent. On the basis ofdemeanor I credit the mutually corroborative testimony ofNance and Holder that Lane did indicate such a plan wasunder consideration, and that the conversation occurredduring the second week in June, as they testified, and not,as Lane claimed, late in May. It is found that by suchpromise, in the context of a Union organizing campaign,Respondent violated Section 8(a)(1) of the Act.'2. The 8(a)(3) issuesThe complaint alleges that Respondent violated Section8(a)(3) and (1) by discharging Holder on or about June 12,Flood on or about August If, and Nance on or about Au-gust 26.sManon B. Hodges specifically disputed this version of Lane's remarks6He was the son of Manon B Hodges.7 The dock employees were receiving over $4 an hour as compared withthe mechanics' top rate of $3 an hour.8 This would be true, whether or not Lane, as Holder testified, expresslyconditioned his promise regarding the health benefits upon the mechanicsabandoning the Union.N L R.B v Exchange Parts Co.,375 U.S. 405. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDa.HolderHolder was hired by Respondent on January 20 andworked in the garage as a welder and mechanic. As relatedabove, on June 1, he signed a Union card and the next daythe other two mechanics did likewise. As found above, Lanelearned of this the first week in June.Thereafter, on June 11 or 12, Lane apprised Holder thathe would have to lay off one of the three mechanics. Ac-cording to Holder, Lane indicated that he had decided toletFlood go and transfer Holder to Flood's less desirableshift;9and, when Holder refused to agree to the change inshifts, Lane said he would have to lay Holder off. Accordingto Lane, he told Holder only that, if he wanted to stay,Flood would be laid off, whereupon Holder offered to takethe layoff,averring that Flood was the better qualified man.While denying that he made any reference to a change inshifts,Lane admitted that, if he had stayed on, Holderwould have had to take Flood's shift.Lane contended that Holder had originallybeen hiredonly for a particularjob, and was so informed; that he hadbeen retained only because of an unexpected increase inwelding work on emergency jobs;that those jobs were com-pleted on June 11;and that at that time there was notenough work in the garage to justify retaining all threemechanics.Not only does the testimony of Holder and JohnHodges contradict Lane's testimony that Holder was told hewas being hired only for a particular job, but it is also clearthat Lane was proposing on June 12 to retain Holder, de-spite his allegedtemporarystatus,in preferenceto Flood,and that the only conflict between Holder and Lane as tothe eventsof that dayiswhether,as Holder testified, Laneconditioned the retention of Holder on his takingFlood'sshiftorwhether, as Lane averred, Holder refused to"bump" Flood because of his superior quailfications. Whileit is not clear why Lane would condition the retention ofHolder on his accepting Flood's shift,Lane,as already not-ed, admitted that Holder would probably have had tochange shifts if Flood had been laid off. Thus, Holder'sversion is rendered plausible by this admission.Flood's ver-sion,on the other hand, defies belief, portraying Holder asinsisting that he be laid off instead of Flood, in deferenceto the latter's superior proficiency. Apart from the unlikeli-hood of suchan altruistic gesture,the record shows thatHolder was receiving a higher rate of pay than Flood,10which circumstance, coupled with the fact that Lane offeredto retain Holder rather than Flood,is persuasive that Re-spondent,at least,regarded Holder as more valuable thanFlood.In view of this, as well as demeanor,and the unrelia-bility of Lane's testimony in other areas, I credit Holder andfind that Lane offered to retain him if he would acceptFlood's shift, laying Holder off when he refused. The ques-tion remainswhy, if, as the General Counsel alleges, themotivation for Holder's layoff was discriminatory, Lanewould choose such a roundabout procedure, instead of sim-ply laying Holder off without any provisos or conditions.Apparently, it is the General Counsel's theory that Respon-dent decided,as a measureof reprisal for the mechanics'union activity, to discharge either Holder or Flood, and,while it preferred to retain Holder, considered it more im-portant to have someone cover Flood's later shift. This theo-ry is supported by the testimony of Nance that on June 12,there was enough truck repair work on hand to keep all9Holder was then workingfrom 7 a in to 5 p in , and Flood from 10 a into 8 p.m. and sometimes later10Holder'spay was $3 an hour or$150 for a 50-hour week, whereas Floodwas paidonly $130 for50 hoursthree menbusyfor 6 weeks,as well as by testimony to thesame general effect of Flood and Marion B. Hodges. More-over,more direct evidence of the discriminatory motivationfor Holder's layoff is supplied by a composite of the afore-noted,credited testimony of Marion B. Hodges and JohnHodges that about 10 days after Holder's departure, whenitwas pointed out to Lane that Respondent might be heldliable for backpay to Holder in view of the amount of repairwork that was being contracted out at that time,Lane re-joined, "We'll close her down before we let her go union."Lane therebyin effect related the removal of Holder toRespondent's determination to keep the Union out at anycost, even if it meant closing down the garage entirely. Inview of the foregoing,as well as the other abundant evi-dence of Respondent's union animus,discussed earlier inthisDecision,it is found that Holder was discharged be-cause of the mechanics'union activity and to discouragesuch activity.b.Flood and NanceAs already related, Flood and Nance continued to workfor Respondent until July 27, when they struck, informingD. Harper, as he admitted, that they were striking for recog-nition of the Union. On August 14, after the picketing wasenjoined, Flood reported to D. Harper but was told thatthere was no work for him. On August 26, when Nancereported, he was told that the garage was closed perma-nently, and the next day received a letter from Respondentexplaining that it had determined that it was not economi-cally feasible for it to continue to make its own repairs andthat it was returning to its former practice of having thework done by independent contractors. It is undisputed thatsince July 27, all Respondent's vehicle repair work, exceptfor certain minor maintenance work,[[ has been done byindependent contractors and its garage has been used onlyfor storage.D. Harper admitted that it was on July 27 that he decidedto close the repair operation. While denying at one pointthat such decision was related to the advent of the Union,he promptly qualified this denial by explaining that hewould have closed thearage, in any event, a week or solater because of mounting costs. The clear implication ofthis is that the mechanics' strike for recognition of the Un-ion caused him to accelerate his decision to close. Elsewherein his testimony he acknowledged that he opposed unionrepresentation for the mechanics because of the cost factor,that he considered the repair work in the garage to be tooexpensive even without a union, and that he expected thesituation would still worsen under a union.In addition, the record contains the various threats byLane that Respondent would close the garage rather thanpermit a union to represent the mechanics, including theone uttered on July 27 that he would "close the shop downrather than go union," because he couldn't afford aunion.12 Finally, one cannot overlook the coincidence intiming between the decision to close down the repair opera-tion and the strike of the mechanics for the avowed purposeof obtaining union recognition.All the foregoing circumstances are persuasive, and it is11This workconsisted of such chores as replacing light bulbs and sparkplugs on vehicles,and refueling them D. Harper admitted that the threemechanics would spend about 2 hours a day on that sort of work After theirdeparture,itwas assigned to three of the drivers2 In view of this admission by Lane, as well as the testimony of D Harperto the like effect,Ido not credit Lane's insistence at the hearing thatRespondent's repair work was discontinued because of the expense thereofand not because of the Union HARPERTRUCK SERVICE, INC.265found that the decision to close down was precipitated bythe action of the mechanics in striking, thereby demon-strating their militant support of theUnion's demand forrecognition.Even if one credited the extensive testimony in the recordby Respondent'switnessesthat for various reasons the costof repairs in Respondent's garage did not compare favora-bly with the cost of repairs by independent contractors 13and that this was a matter of concern to Respondent forsome timebefore July 27, such testimony would prove atbest (a) that because of such considerations Respondenthad begun to doubt the advisiability of continuing to do itsown repair work; (b) that, as D. Harper averred, even ab-sent any union activity on the part of the mechanics, Re-spondent might eventually have terminated that operationfor economicreasons,and (c) that it accelerated such termi-nation because of fear that, if required to deal with theUnion as the representative of the mechanics, the economicsituation in the garage would be aggravated. Respondentcontends that such fear constitutes economic motivation forand justifies its action here, citingN.L.R.B. v. Kingsford. 14However, it has not been the position of the Board that anemployer may discriminate against union adherents merelybecause he fears adverse economic consequences from un-ionization of his employees, and I do not so construe thecourt's decision inKingsford, supra. 15Such a rule wouldreduce to a nullity the safeguards in Section 8(a)(3) againstdiscrimination for union activity. It is the almost universalobjective of unions to obtain wage increases, and such in-creases normally lead to higher operating costs. -Thus, anyemployer who discharges employees because of their insis-tence on union representation may plausibly contend thathe was motivated by a desire to avert the threat of prohib-itive labor costs posed by such representation. If one asks,"what practical alternative does an employer have whosefinancial situation precludes granting any wage increase,"the Act provides a simple answer. All that such an employerneed do is withhold final judgment as to the economic effectof unionization of his employees, at least until he receivesthe union's demands and exhausts the possibilities of good-faith bargaining; and there is nothing in the concept of suchbargainingthat requires that he agree to wage increases hecannot afford. All he is required to do is to furnish theunion, if it so desires, documentary proof of his inability tomeet its demands. Thus, an employer who, as here, says, ineffect, that he discharged union adherents because he couldnot afford higher wages is in effect saying that he dischargedthem so that he would not even have todiscussthe matterof higher wages with a union. It is well settled that the Actdoes not permit a discharge for such a reason.Respondent contends further that, even if it be found thatits repair facilities were shut down because of the mechan-ics' union activity, such action may not be deemed unlawfulunder the rule of theDarlingtoncase,16where the Court held13Among the reasons cited for this were the"down-time"factor,and thefact that the outside firms guaranteed their work,whereas Respondent borethe cost of any breakdowns due to faulty repairs by its own men, whichallegedly were relatively frequent. (Respondent also cites the fact that, asshown by TX Exh. 2,Respondent's total repair bill for the period of opera-tion of the garage,including outside repairs,substantially exceeded its costsfor the comparable prior period.However,this comparison is meaningless,absent any evidence as to the number of units repaired in each period andthe nature of such repairs.)14 313 F.2d 826(C.A. 6).15That case appears to have held merely that on the facts there presentedthe court was satisfied that the employer's motivation for closing his automo-bile body operation was economic.The courtrelied on a number of circum-stances,not present here,demonstrating the employer's dire economic straits.that, if an employer has only a single plant, he niay perma-nently close it even for a discriminatory purpose. TheCourt's rationale was that the Act proscribes only discrim-ination which discouragesfutureunion activities, and thatthere can be no such discrimination where there are noemployees left to be discouraged. Respondent contends thatDarlingtonsanctions its conduct in discontinuing its repairoperation, since there was no one left in that operation.However, inDarlingtonthe court was dealing immediatelywith the problem of the closing of an entire plant, which wasgeographically and functionally separate and distinct fromany other operation the employer might have had, and theonly reference in the Court's opinion to the instant situ-ation, which involves the closing of only part of a singleplant or establishment, is contained in a footnote annota-tion to certain remarks by the Court pointing out that itsapproval of a permanent plant closing would not extend tothe case of a `runaway shop," because such a case "wouldinvolve discriminatory action for the purpose of obtainingsome benefits in the future from the new employees." Inthat footnote, the Court expressed the view that in thisrespect there was an analogy between the case of the runa-way shop and the case "where a department is closed forantiunion reasons but the work is continued by independentcontractors," citing cases where the Board had found suchaction violative of Section 8(a)(3). It is true that the Courtwent on to say that it would sanction not only the closingof an entire business but also the "partial closing" of abusiness, provided that it was shown that such partial clos-ing was not motivated by a desire to chill unionism amongthe employer's remaining employees and that it was notreasonably foreseeable that such closing would have thateffect. Respondent contends that this dictum should be con-strued as applying to its instant action in closing its repairfacility, and that the burden was on the General Counsel toshow that its purpose was to chill unionism among its dnv-ers.However, the foregoing statement of the Court about a"partial closing" appears in the context of a discussion ofthe legality of an employer's closing one out of a number ofplants, and the possible repercussions of such a closing onthe employees in the remaining plants. It does not necessar-ily follow that the Court meant the foregoing remarks toapply to the closing of a department or other integral parto a single plant nor to sanction such closing, provided thatit had no repercussions on those left at work in the plant.Itmay be that the Court could not conceive of a situationwhere the shutdown of an integral part of a plant for antiun-ion reasons, and the resulting discharge of Union adherentsworking in close proximity with other employees, could failto have the purpose and foreseeable effect of chilling union-ism among such other employees. Respondent contendsthat the instant case presents such a situation, citing the longhistory of contractual relations between Respondent and itsdrivers,asnegating any inference of an intent onRespondent's part to undermine the Union's status as therepresentative of the drivers.However, it is debatablewhether such past history would suffice to reassure the driv-ers that Respondent's union animus was limited to the me-chanics and that Respondent would not react similarly ifsome crisis arose in its relations with the Union as therepresentative of the drivers. Nor can one rule out the infer-ence that at least a secondary purpose of Respondent interminating the mechanics was to dampen the ardor of thedriversfor the Union. Such an inference is supported by thefact that, as found above, in conversations with the driversRespondent made no bones about its determination to shutdown the garage rather than deal with the Union as the16N.L.R B V.Darizngton Manufacturing Co,380 U.S. 263. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the mechanics.At any rate,there is nothing in Board decisions sinceDarlingtonto indicate that it construes that case to apply tosituations involving,as here,the closing of only part of asingle establishment.The Board's treatment of such situ-ations sinceDarlingtonhas been the same as it was beforeDarlington,in that the Board has routinely found a violationof Section 8(a)(3) if such closing was for union activity, andhas not made any of the specific findings required byDar-lingtonas to the purpose and foreseeable effect of a "partialclosing." 7All things considered,Iam not persuaded either that adifferent approach is required here or that,even ifDarling-tonwere applied,itwould affect the result.There is still one more matter to be considered with re-spect to the instant issue.The complaint alleges thedis-charges sof Flood and Nance on or about August 14 and 26,respectively.The fact is that they were not notified of dis-charge but,upon applying for rehire after the strike wasenjoined,were toldpthat their jobs had been eliminated.However,that was a valid defense to rehiring them only iftheirjobs had been abolished for a nondiscriminatory rea-son. It having been found that the reason was in fact dis-criminatory,itfollows that,byrefusing to rehire them,Respondent violated Section8(a)(3)and (1) of the Act.183.The 8(a)(5) issuea.The appropriate unitRespondent agreed, and it is found, that the followingunit, alleged in the complaint, is appropriate for purposes ofcollective bargaining:All mechanics and maintenance employees of Re-spondent at its Paducah, Kentucky, operations,excluding office clerical employees, guards, andsupervisors as defined in the Act.b.The Union's majority statusAs the record shows that all three mechanics had signedunion cards by June 2, it is found that since that date theUnion represented all the employees in the foregoing unit.c.The demand and refusalIn a letter received by Respondent on June 4, the Unionrequested recognition in the foregoing unit, claiming to rep-resent a majority of the employees therein, and Lane ac-knowledged that he saw the letter and noted that it wasaddressed to D. Harper, Respondent's president, but insist-ed that he neglected to refer it to D. Harper. Lane insisted,also, that he did not comprehend the contents of the letter.However, he did not dispute Dupree's testimony that onJune 5 he visited Respondent's terminal and orally soughtrecognition from Lane, who referred him to D. Harper; nordid Lane contradict Dupree's further testimony that, whenLane indicated that D. Harper was not at the terminal that17E G,White Motor Corp,162 NLRB 1496,enfdas modified 404 F 2d1100 (C A. 6), A-/Excelsior Van & Storage Co. Inc,165 NLRB 427, enfdenied 403F 2d 959 (C A8), Larry Barnes Chevrolet Company,174 NLRBNo 121isThiswould be true whetherNance and Flood beregardedas economicstrikers or unfair labor practice strikers.Moreover,in view of the findingsbelow that Respondent violated Sec. 8(aX5) bythe unilateral termination ofthe repair work, they would be entitled underFibreboard,infra, to the sameremedy of reinstatementand backpay,even if such terminationhad beennondiscriminatory See In.30, below.day,19 Dupree asked Lane to have D. Harper call Dupree.I so find. I find also on the basis of Dupree's undeniedtestimony that on several occasions thereafter he askedLane, "How about the mechanics?" and Lane rejoined,"You don't want them." It is clear, moreover, that D. Har-per never did reply to Dupree's letter or otherwise contacthim. Respondent contends in its answer that Lane had noauthority to deal with the Union concerning the mechanics,and that D. Harper was the only one so authorized. Howev-er, there was no unequivocal confirmation of this in therecord.20At any rate, while D. Harper denied learning aboutDupree's letter until August 28, he admitted that he hadauthorized his attorney, Rivers, to represent him in dealingwith the Union concerning the mechanics, and there was nocontradiction of Dupree s testimony that on July 29 heshowed Rivers the mechanics' union cards and told him thatthe pickets 21 would be removed only in exchange for recog-nition, and that Rivers promised to let him know whetherRespondent would grant recognition or seek an injunctionagainst the picketing. The record shows that Respondentsoon thereafter obtained such an in unction. Finally, D.Harper's position at the hearing was that he would not nowvoluntarily recognize the Union as the representative of themechanics, and that he would not have done so on June 5.It is clear from the foregoing that Respondent has at leastsinceJuly 29 refused to recognize the Union. Moreover, inview of (a) Lane's position as operating head ofRespondent's business, during the frequent absences of D.Harper, (b) the Tatter's admission that Lane dealt with theUnion concerning grievances under the drivers' contract,and (c) the absence of any evidence at the hearing as to anyspecific limitation on Lane's authority as operating head ofthe business, it is found that Lane had at least impliedauthority in that capacity to deal with the Union's requestfor recognition. Moreover, even if it be assumed that he didnot, he clearly had authority to receive such a request andrefer it to D. Harper.22In a similar situation, the Board held that, where one isauthorized to receive a union's recognition request and referit to his principal, his failure so to refer it is not a validdefense to a refusal-to-bargain charge.23 So, here, any fail-ure by Lane to refer the Union's oral request to Harperwould not aid Respondent. Accordingly, 1 find that therefusal of recognition originated on June 4It having been found that the Union had by June 2 ob-tained signed cards from all those in the appropriate unit,itbecomes necessary to consider whether underGissel2519 June 5 was a Friday Lane testified that he told Dupree on that date thatD. Harper visited the terminal on Tuesdays and Thursdays As Dupree didnot specifically dispute this, I so find.20 D Harper did not so testify Lane's testimony on this point was only thathe apprised Dupree that he had no authority to recognize the Union but Lanedid not directly deny at the hearing that he had such authority21As noted above, the mechanics had struck 2 days earlier, establishing apicket line.22D Harpertestifiedthat Lane would refer to him any matters Lane couldnot handle.23Daylight Grocery Co,147 NLRB 742, enfd. 345 F.2d 239 (C A. 5). SeealsoN LR B v. Regal Aluminum,Inc,436 F 2d 525 (C A. 8)24 In view of this finding there is no need to consider further the plausibilityof the explanation given for D Harper's alleged failure for nearly 3 monthsto learn of a letter addressed to him and admittedly received by Respondent.Although the complaint does not specifically allege that the foregoingrefusal on June 5, or on July 29, was unlawful but,insofar as here relevant,alleges only that Respondent violatedSec 8(a)(5) and (1) of the Act byunilaterally contracting out unit work to another firm on or about June 5,the issue of a refusal of recognition on and after June 5 was adequatelylitrated and is sufficiently related to the foregoing allegation.N L R B v. Gissel Packing Co,395 U.S 575 HARPER TRUCK SERVICE, INC.and related cases the Board was entitled to predicate onthose cards a finding that the foregoing refusal of recogni-tion was unlawful. Here, it is clear that there were extensiveand pervasive unfair labor practices such as underGissellwould warrant a finding that it is unlikely that their effecton the employees can be erased by traditional remedies, andthat the cards are therefore a more reliable index of emplo -ee sentiment than the results of any election that might beheld in the wake of such unfair labor practices.Moreover, the Board might properly rely here, in anyevent, on the rule ofPacificAbrasive SupplyCo.,26 that,where an employer has knowledge, independently of anycards, that a union enjoys majority status, he is required togrant recognition. There, the Board found that the employerhad acquired such independent knowledge from conversa-tions with the employees and from the fact that all those inthe unit had struck in support of the union's request forrecognition. That was precisely the situation here; for D.Harper admitted that on July 27 he learned from conversa-tion with the mechanics that they were picketing becausethey wanted Union recognition.It is found therefore that in refusing since June 4 to recog-nize the Union Respondent violated Section 8(a)(5) and (1).It is undenied, moreover, that Respondent did not consultthe Union about its decision to close its truck repair fa-cilities and farm out all such repairs to other firms, norabout ways and means of mitigating the effect of such deci-sion on the mechanics. It follows from what has been saidthat by such conduct Respondent additionally violated Sec-tion 8(a)(5) and (1) of the Act 27CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceunder the Act.2.The Union is a labor organization under the Act.3.Respondent has violated Section 8(a)(1) of the Act byinterrogating employees about their union activities, threat-ening reprisals for such activities, and promising benefits toinduce employees to refrain from such activities.4.Respondent has violated Section 8(a)(3) and (1) of theAct by discharging Holder and by refusing to rehire Nanceand Flood because they engaged in union activity.5.TheUnion is the statutory representative ofRespondent's employees in the following appropriate unit:Allmechanics and maintenance employees atRespondent's Paducah, Kentucky, operation, exclud-ing office employees, guards and supervisors as definedin the Acts.26 182 NLRB No8.Accord-State ElectricSupply Co,187 NLRB No 927 FibreboardPaperProductsCorp,379 US. 203 Respondent would distin-guishFibreboardon the ground that, here, there was an established practiceof contracting out Respondent's repair work,which continued to a substan-tial, albeit diminished,extent even while such work was being performed inRespondent's garage. InWestinghouseElectric Corp,150 NLRB 1574, theBoard found no violation in the unilateral continuation of a preexistingpattern of contracting out which did not differ materially"in kind or degree"from the past practice and which did not result in any significant impairmentof jobtenure.However, here, not only was there a material change in theextent of contracting out afterJuly 27, butthe jobs of both unit employeeswere eliminated on that date as a result thereof.Whether or not Respondent was privileged unilaterally to subcontractsuch work for the duration of the strike as a means of keeping its businessoperating(seeHawaiiMeat Co., Ltd,139 NLRB966, enforcement denied321 F.2d 397 (C.A. 9), andRobert S.Abbott PublishingCo,139 NLRB 1328,enforcement denied331 F 2d 209 (C A 7)),itwas not entitled to effectuatea decisionpermanentlyto close its repair operation,without first bargaining2676.Respondent has violated Section 8(a)(5) and (1) of theAct by refusing since June 4 to recognize and bargain withthe Union in the foregoing unit and by terminating its repairoperation on July 27 without consulting the Union aboutthe decision to effect such termination or about the impactthereof on its employees.7.The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIn order to effectuate the policies of the Act,it is neces-sary that Respondent be ordered to cease and desist fromthe unfair labor practices found above and from any otherinvasions of its employees'rights under Section 7 of the Act;to take certain affirmative action,including the offering ofreinstatement to Holder and the payment of backpay fromthe date of his discharge to the date of such offer, suchbackpay to be computed on a quarterly basis, with interestat 6 percent per annum,as prescribed in F.W.WoolworthCompany,90 NLRB 289,andIsis Plumbing&Heating Co.,138 NLRB 716;and to post appropriate notices.Moreover,ithas been found that Respondent's purposein terminating its repair operation and contracting out all itsrepair work was to eliminate the jobs of Nance and Floodbecause of their union activity,and that the resulting rejec-tion of their applications for rehire, after they abandonedtheir strike,violated Section 8(a)(3) and(1) of the Act. It willaccordingly be recommended that Respondent be orderedto offer them reinstatement with backpay from the date ofthe discriminatory refusal to rehire them, such backpay tobe computed in the same manner as outlined above.In thisconnection, it will also be recommended that Respondentbe ordered to curtail its existing practice of contracting outits vehicle repair work,and to resume the performance ofsuch work to the extent necessary to effectuate the reinstate-ment of such of the foregoing three employees as may desirereinstatement.28It having been found that since June 4 Respondent hasunlawfully refused to recognize and bargain with the Unionas the representative of its mechanics,and that Respondentfurther violated Section 8(a)(5) and(1) by its decision onJuly 27 to contract out all future vehicle repair work,itwillbe recommended that Respondent be ordered to bargainwith the Union as such representative, embodying any un-derstanding reached in a signed contract.29 Nothing hereinshould be construed as intended to preclude Respondentfrom bargaining with the Union about any proposal to dis-continue Respondent's repair work for nondiscriminatoryreasons.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is issued the following recommended order:30with the Union about that decision,as well as about the effect thereof on theemployees2SeeLarry Barnes Chevrolet Company,174 NLRB No 121, TXD.29Town & Country Manufacturing Co, Inc,136 NLRB 1022, enfd. 316F 2d 846(C A 5) Even if it had been found that the Respondent unilaterallyterminated its repair operation for nondiscriminatory reasons,Iwould stillhave recommended the reinstatement of Nance and Flood with backpay,since such action would have been appropriate for the purpose of remedyingthe resulting violation of Sec 8(a)(5)Id30 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes 268DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERRespondent, Harper Truck Service, Inc., Paducah, Ken-tucky, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Chauffeurs, Teamsters,& Helpers Local Onion #236, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labororganization, by discharging or otherwise denying employ-ment to any employee or in any other manner discriminat-ing against any employee with respect to hire, tenure, or anyother term or condition of employment.(b) Coercively interrogating employees about their unionactivities.(c) Threatening discharge or any other reprisals for en-ga ing in unionactivity.(d) Promising health insurance or other benefits to induceem loyees to refrain from union activity.(e) Refusing to recognize or bargain with the aforenamedunion as the representative of its employees in the followingappropriate unit:Allmechanicsandmaintenanceemployees atRespondent's Paducah, Kentucky, operation, exclud-ing office clerical employees, guards and supervisors asdefined in the Act.(f)Terminating its truck repair operation without bar-gaining with the aforenamed union about the decision toeffect such termination and the means of mitigating theimpact thereof on its employees.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act, except to the extent that such rightsmay be affected b an agreement conforming to the prov-isos inSection 8(a)(3) of the Act.2. Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Offer Eugene Holder, E. C. Nance, and Robert E.Flood immediate reinstatement to their former jobs, with-out prejudice to their seniority and other rights and privi-leges, curtailing to the extent necessary to effectuate suchreinstatement its presentpractice of assigning repair andmaintenancework to others, including independent con-tractors, and make them whole in the manner prescribed inthe "Remedy" section of this Decision.(b) Upon request, bargain with the above-named Unionas the exclusive representative of the employees in theabove-defined unit and, if an understanding is reached, em-bod it in a signed contract.(c) Immediately notify said employees, if presently serv-ing in the Armed Forces of the United States, of their rightto full reinstatement upon application after discharge fromthe Armed Forces, in accordance with the Selective ServiceAct and the Universal Military Training and Service Act.(d) Preserve and upon request, make available to theBoard or itsagents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, records of repair work contractedout, and all other records necessary to analyze the amountof backpay due under this recommended Order.(e) Post at its place of business in Paducah, Kentucky,copies of the attached notice marked "Appendix."" Suchcopies, on forms to be furnished by the Regional Directorfor Region 9, shall be duly signed by a representative ofRespondent and posted by it immediately upon receiptthereof, and maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 9, in writing,within 20 days from the date of receipt of this Decision whatsteps Respondent has taken to comply therewith.3231 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."32 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read"Notifythe Regional Director for Region 9, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsAct gives all employeesthe rights:To engagein self-organizationTo form, join, or heI unionsTo bargain collectivelpy through a representativeof their own choosingTo act together for collective bargaining or oth-er aid or protectionTo refrain from any or all of these things, exceptwhere there is a lawful union sho contract.WE WILL NOT do anything that interferes with theserights.WE WILL NOTdiscouragemembership in Chauffeurs,Teamsters& Helpers Local Union #236, affiliatedwiththe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,by dischargingemployeesor otherwise denying thememployment,or in any othermanner discriminatingagainst them.WE WILL NOT ask you whether you have signed unioncards or areengaged inany other union activities.WE WILL NOT threaten to close down our operations,eliminateyour jobs, or cause you any other harm inorder to discourage you from seeking to be representedby a union.WE WILL NOT promise you health insurance or anyother benefits in order to keep you fromjoining orsupporting a union.W E WILL NOT send our tractor and trailer repair workout to othercompaniesbecause our mechanics favorrepresentation by a union.WE WILL offer to take back to their old jobs EugeneHolder, E. C. Nance, and Robert E. Flood, and we willcompensate them for anyearningsthey lost asa resultof our discrimination against them.WE WILL bargain,upon request,with Chauffeurs,Teamsters & Helpers local Union #236, affiliatedwith theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,as the representativeof our employees in the followingunit,and, if an understandingis reached, embody it ina signed contract, HARPER TRUCK SERVICE, INC.269All mechanics and maintenance employees at ourPaducah, Kentucky, operation, excluding officeemployees, guards, and supervisors as defined inthe Act.WE WILL NOT close down our tractor and trailer repairoperation without first notifying the above union andgiving it an opportunity to bargain about the questionof closing down that operation and how to protect ourmechanics from the effect of such closing.HARPER TRUCK SERVICE, INC.(Employer)DatedBy(Representative)(Title)Note: WE WILL NOTIFY immediately the above-named indi-viduals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, upon appli-cation after.discharge from the Armed Forces, in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room2467, Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3663.SUPPLEMENTAL TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN,Trial Examiner: In the original TrialExaminer's Decision herein, which issued on February 24,1971, it was found that Respondent violated Section8(a)(1),(3), and (5) of the Act. The violations of Section 8(a)(3)consisted of the discriminatory discharge of one of its threemechanics, Holder, on June 12, 1970, and the eliminationof the jobs of the other two mechanics, Nance and Flood,on July 27, 1970, when Respondent decided to close itstruck repair operation permanently, which decision was ad-mittedly precipitated by the fact that the two mechanics hadstruck that day in support of the Union's demand for recog-nition.One of Respondent's defenses to the charge of discrim-ination in closing its repair operation was that, even absentthe strike, it would have been closed a week or so later foreconomicreasons.In itsexceptions to the original Decisionherein, Respondent contended,inter alia,that it had not hadan adequate opportunity at the hearing to submit certainrecords that would have supported its foregoing economicdefense and requested that the case be remanded to permitthe introduction of such records. On June 29, 1971, theBoard remanded the case for further hearing "for the pur-pose of taking evidence concerning Respondent's economiccircumstancesand its motivation for closing its repairshop."Pursuant to this remand, a hearing was held on August23, 1971, and after the hearing a brief was filed by Respon-dent.Upon the entire record,I the following supplemental find-1For corrections of the transcriptof the secondhearing, seethe order ofOctober 7, 1971, and Respondent's responseof October 13, which is herebyreceived in evidenceas TX Exh 3ings are made:With respect to the Respondent's economic defense, thefollowing evidence was adduced at the reopenedhearing inthe form of invoices for repairs and testimony by operationsmanager,Lane, with respect thereto:That during the period of operation of the garage Re-spondent subcontracted four so-called major repair jobs 2 asfollows:(1) Repairs on Unit No. 90, which were ordered on July8, 1970, and billed by invoice dated September 22, 1970, inthe amount of $2,926.3(2) Repairs on Unit No. 12, which were ordered on May8, 1970, and completed on May 21, 1970 in theamount of$2,023.(3) Repairs on Unit No. 40, which were ordered on July24, 1970, and billed on August 11, 1970,4 in the amount of$422.(4)Repairs on a Dodge van, which were billed on June23, 1970, in the amount of $399.5As to (1) above, Respondent's operations manager, Lane,testified that the vehicle was checked out by Nance andFlood when it was acquired by Respondent; that, after itwas placed in operation, a water hose broke and the enginebecame overheated; that the heat indicator failed to registerthis because it was not working properly; and that contin-ued operation of the overheated engine causedthe engineblock to break. However, cross-examination of Lane, whenhe testified about the same matter at the priorhearing,elicited the admission that the driver of the vehicle was atfault in not detecting the overheatingof the engine frompersonal observation.6Acknowledging, also, that the malfunctioning of the heatindicator was not discovered until after the breakdown ofthe vehicle, Lane failed to explain why he believed (if, in-deed, he did) that that condition existed at the time thevehicle was inspected in the garage.' In fact, Lane concededthat he was not sure whether to blame the driver or themechanics for the breakdown.As to (2) above, Lane testified that a head gasket wasblown after the vehicle had been repaired by Nance. How-ever, it appears from Lane's testimony that this occurred atleast 30 days after Nance had worked on the unit,8 and Lanedid not explain the nature of the repairs by Nance nor whatrelation such repairs might have had to the blowing of thegasket.As to (3) above, Lane testified that Respondent's me-2 It appears from a comparison of the invoices classified by Lane as "ma-jor" and "minor" repair jobs that the former consisted of all repairs costingover $300,and the latter consisted of all those for a lesser amount.3Although this bill was rendered nearly 2 months after the decision, onJuly 27, to close the garage, Respondent would presumably have the infer-ence drawn that it was given an estimateof the probablycost of the repairsat the time they were ordered, and was therefore aware of such cost aboutthe time it decided to close the garage For the purpose of this Decision, itwill be assumed that such was the caseSee preceding footnote5A fifth "major" repair job was performed in January 1971, on Unit No.20 which had been overhauled in Respondent's garage about 6 monthsearlierConceding that at the time it decided to close the garage it had noknowledge of the need for such repairs, Respondent cites that incident onlyas evidence of the incompetence of its mechanics6 It would seem likewise that the driver should have been able to detect themalfunctioning of the heat indicator even before the rupture of the waterhose.3While Lane did not state how long the vehicle had been in operationwhen it broke down, he did say that in the case of all the repair items underconsideration the breakdowns occurred from 30 days to 2 months after thevehicles had been inspected or repaired by Respondent's mechanicssSee preceding In 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanics did a major overhaul job thereon; that most of thework was done by Nance, with some help from Holder; thatabout 6 weeks later a leak developed in the engine, whichcaused flooding of the cylinders. Here, again,Lane did notexplain how the work done by the mechanics could haveaffected the matter."As to (4) above, the record is barren of any details as towhat work, if any, was done on the vehicle by Respondent'smechanicsbefore the outside repairs were made and in itsbrief Respondent disclaims any contention that this itemwas due to any dereliction on the part of the mechanics.In addition to the foregoing, Respondent submitted in-voices pertaining to what Lane characterized as "minor"repair jobs by outside firms,1° as follows:(5) Repairs on Unit No. 100, ordered on April 16, 1970,and completed 5 days later, at a cost of $136. The invoiceshows that the repairs were for damage caused by an over-heatedengine.(6)Repairs on Unit No. 11 ordered April 9, 1970 andcompleted on April 13, at a cost of $208. The invoice listsrepair of an oil leak as one of several items of work per-formed.(7) Two repair jobs on Unit No. 50, billed on August 27and September 1, 1970, in the sum of $73 and $285, re-spectively.Concerning (5) above, Lane testified at the first hearingthat after Nance checked out Unit No. 100 and it wasplaced in operation, the engine became overheated, the tem-perature gauge did not work, and the engine block cracked.However, as in the case of the similar problem with UnitNo. 90, Lane acknowledged that the driver could have de-tected the overheating of the engine and that he was not surewhether to blame the breakdown on the driver or the me-chanic.As to (6) above, the only testimony is that of Lane at thefirst hearing that 3 weeks after Nance overhauled Unit No.11 it developed an oil leak.There was no testimony regarding (7) above.Thus, the foregoing evidence shows at best that Respon-dent may have suspected that certain of the repair jobssubcontracted to outside firms, especially those involvingmajor repairs, were made necessary by defective inspectionsor repairs by its own mechanics, the only apparent basis forsuch suspicion being the fact that the vehicles involved de-veloped engine trouble from 3 weeks to 2 months after theyhad left the hands of Respondent's mechanics.Itmay be in order at this point to attempt to place thematter of major and minor repairs in proper perspective.Although at the first hearing Lane estimated that majorrepairs took 25 to 30 percent of the mechanics' time, and atthe second hearing settled on the 30 percent figure,Respondent's other evidence points to a substantially lowerpercentage. Admittedly, Respondent's mechanics workedon only four major repair jobs. If one takes Lane's estimatethat such jobs normally took 8 to 9 days and assumes thatall three mechanicsworked simultaneously on Unit No.20,11 that Nance and Flood were double-teamed on UnitNo. 20, and that Holder spent half as much time as Nanceon Unit No. 40, themaximum aggregatenumber of man-days involved on all 4 jobs would be 67.512 and the total9Itmay be that, in testifying at the first hearing about the blowing of ahead gasket on Unit No. 90, Lane intended in fact to refer to Unit No. 40.Even so, in such testimony Lane frankly expressed uncertainty as to anyconnection between the garage repairs and the breakdown10 See fn.2, above11See fn.5, above12Allowing 27 man-days for Unit No 20, 18 for Unit No 90,13.5 for UnitNo 40,and 9 for Unit No. 12 (on which Nance worked alone).number of man-hours would be 675.13The parties'stipula-tion shows,further, that the 3 mechanics worked an aggre-gate of 5,112 hours.14 It follows that the foregoing figure of675 man-hours would represent only about 13 percent of themechanics'total work time.We turn next to Respondent's contentions,as set forth inthe two briefs filed by it,with respect to the economicfactors that allegedly would have required it to close itsgarage in any event,even if there had been no strike. Theymay be summarized as follows:1.The inefficiency of Respondent'smechanics,as dem-onstrated(a) by the fact that its overall cost of repairs,including the expense of operating the garage,was $63,000from September 11, 1969, to July 31, 1970,15 whereas duringthe preceding 12 months Respondent's total repair bill hadbeen only $46,000, and(b) by the comparative cost of cer-tain major repairs performed by Respondent'smechanicsand by outside firms.2. The fact that repairs by subcontractors were done moreexpeditiously and were covered by liberal warranties.The foregoing contentions will be consideredseriatim,asfollows:1.The comparative figures cited above as toRespondent's repair costs during the 2-year period underconsideration are taken from a stipulation. However, de-tractingfrom the significance of this comparison is the ad-mitted fact that Respondent was operating about 25 percentmore power units on September 1, 1969, than on July 31,1970.1Moreover,to the $46,000 figure for the earlier periodshould be added the cost to Respondent of having its driversperform certain servicing operations that were later per-formed by its mechanics.17As further demonstrating theinefficiency of its mechanics,Respondent cites the compar-ative cost of the 8 "major overhauls"during the year beforethe garage opened and that of all the"major overhauls"performed by its mechanics,putting the former figure at$11,00018 and the latter at an amount consisting of the totalof the following 3 items: (1) the wages paid to the mechanicsfor time spent on the jobs in question, (2) the parts pur-chased by Respondent for such jobs,and (3) the expense of$6,000 allegedly incurred by Respondent before July 27,1970, for outside repairs made necessary by the mechanics'"faulty work"on thosejobs. However,as to the wage item,the record shows that the mechanics spent at most a totalof only 405 man-hours 19 on the foregoing jobs,for whichthey were paid $1,215, at $3 per hour. If this sum be addedto the $6,000 cost of the outside repair bills,the total of$7,215 would still fall far short of the $11,000 paid by Re-spondent for major repairs during the "pregarage"period.While there should still be added to the foregoing $7,215figure the cost of any parts purchased by Respondent for13The recordshows that the mechanicsworkedat least10 hours a day14Thisfigure is obtainedby dividingthe total stipulated wages of themechanics,$15,336, by their hourly rate of $315This was made up of $30,000 forworkcontracted out duringthat periodand $33,000spent for wages and parts in connection with Respondent'sreplan operation6 The comparative figures are26 and 33, respectively.Even if one ehm-inated the two units purchasedon July 15, 1970, there was still a differenceof about 20percent between the figures for the two dates.17E.G, refuelingvehicles, and replacing lightbulbs and sparkplugs Thisaccountedfor about 20percent of the mechanics' timeisThisfigure is supported by invoicesand otherevidence submitted at thesecond hearing19This figure is obtained by subtractingfrom themaximum total manhours on all major repair jobs,as found above(675), the maximum numberof man hours attributableto the job on Unit No. 20 (270),which was notsubcontracteduntil January1971, and has therefore not been included byRespondent in the above comparison. HARPERTRUCK SERVICE, INC.271installationby its mechanics in connection with their majoroverhaul work, the record affords no basis for determiningthat amount. Finally, it may bear repeating that the recordprovides dubious support for Respondent's contention thatany part of the $6,000 incurred for outside major repairsfrom September 1969 to July 27, 1970, was chargeable tofaulty work by its mechanics. About half of this amountconsisted of the bill for repairs to Unit No. 90, and, asalready noted, Lane admittedly was uncertain whether thedriver of the vehicle or the mechanics should be held re-sponsible therefor.Most of the balance of the $6,000amount consisted of the repairs to Unit No. 12 necessitatedby the blowing of a head gasket. However, as noted above,apart from the fact that the unit had been repaired by Nancesome timebefore the mishap, the record fails to suggest anybasis for the contention in Respondent's brief that Nancewas responsible. On the remaining $800 spent on the outsiderepairs here under consideration, about half applied to therepairs on Unit No. 40, necessitated by an engine leak whichoccurred 6 weeks after unspecified repairs were made on theunit in the garage and about half to repairs on the Dodgevan. As to the former item there is,again,no basis in therecord other than the time sequence for putting the blameon the mechanics, and the latter item is conceded inRespondent's brief not to be chargeable to them at all.Finally, it should be pointed out that, for present pur-poses, the most meaningful comparison between the workof the inside and outside mechanics would be one whichcompared Respondent's costs on two identical or substan-tially identical repair jobs, one being performed by its ownmechanics and the other by a subcontractor. Unfortunately,no such comparison is available. However, there are avail-able Respondent's labor cost per hour and the hourly ratefor labor charged to it by outsidefirms,which data providesa more meaningfulbasis for comparison than the overallcost figures for different periods of time or the relative costof dissimilar repair jobs. The results of a comparison of suchlabor costs will be considered in detail below.As for Respondent's contention that downtime for re-pairs in its garage compared unfavorably with downtime forrepairs inoutside shops, this is supported by Lane's testimo-ny that for major repairs, albeit not for minor ones, down-time was greater in the garage than in an outside shop, andthat normally such downtime was 8 to 9 days in the garageas against3 days in a shop. However, what documentaryevidence there is in the record on this point does not jibewith this testimony. Respondent's invoices for major repairsby independent firms show that the work on Unit No. 12was not completed by an outside shop until 13 days after itwas ordered; that the work on Unit No. 40 was ordered onJuly 24, 1970 and was billed on August 11, 1970;20 that 4 ofthe 8 major repairs performed during the year before thegarage opened involved downtime ranging from 4 days to10 days, the average being 7 1/2 days 21 Moreover, even theinvoices submitted at the hearing for the so-called minorrepair jobs by outside firms show downtime of 4 and 5 days.As for the "warranty" contention, the only evidence on20 It isinferred that this date coincided with the approximate date ofcompletion and was not merely a regular monthly billing date, which wouldnormally fall on the 1st of the month.See also, Resp. Exh. 10, which consists of three invoices applicable to theoutside repair job performed in January 1971 (see In. 5, above), which aredated January 14, 21, and 25, respectively.21There was no evidence as to the downtime for three of these eight jobs,and as to a fourth job the invoice shows only that it was ordered on March12, 1969, and billed on March 31, 1969.Sincethe latter may have been merelya regular end-of-month billing date rather than the date of completion of thejob, I have not cited this matter in the text.this point was the testimony of D. Harper and Lane at thefirst-hearing that independent contractors gave a 100,000-mile warranty on rebuilt Cummins engines, and Lane's tes-timony that General Motors engines are guaranteed for75,000 miles and that about 70 percent of Respondent'senginesare Cummins units and the rest are from GeneralMotors.Nance, who at the time of the hearing was working forBrandeis, a truck repair firm, testified that it gave no 100,000-mile warranty but only a 30-day warranty, and, in anycase, it is not apparent from the record what was meant byD. Harper's reference to "rebuilt" engines in this contextnor whether any of the jobs performed by Respondent'smechanics involved the rebuilding" of an engine so thatthe work would have come under one of the aforedescribedwarranties, if performed by an independent contractor. It isclear,moreover, that the "rebuilding" of en&mes was not amajor part of the work in the garage, since it is evident fromwhat has already been said that by far the greater part ofthe work in the garage involved only minor repairs. Accord-ingly,while warranty considerations might have justifiedsubcontracting jobs that involved "rebuilding" of engines,they would not have afforded a sufficient reason for closingthe garage. 2Other factorsmilitatingagainstthecogencyofRespondent's economic defense are the following:(1)The fact that Respondent had an investment of$15,000 in its garage and an additional unspecified invest-ment in equipment for the garage, including about $2,000for a wrecker, all of which it had to write off when it closedthe garage.(2) The evidence from Respondent's own witnesses andrecords, not only that the great bulk of the work in thegarage involved only minor repairs, but also that with thepossible, insubstantial exceptions already noted, all of thoserepairs were satisfactory. Thus, in explaining why he wasconcerned about the cost of repairs in the garage in thespring of 1970, D. Harper testified that there was "troublewith some of the major repair jobs in the garage." Likewise,Lane's testimony was to the effect that he complained to D.Harper only about the incompetence of the mechanics onmajor repair jobs and that this was his main reason forrecommending to D. Harper as early as March 1970 that thegarage be closed, and, when asked what he said to D. Har-per in that regard, Lane answered:I told him I thought our operational costs was toohigh out there; it was defective work; we was gettingbad major overhauls, and we could not employ threemen out there for all the light work that we had.The thrust of the foregoing was that the men were compe-tent to make only minor repairs and there was not enoughof that work for all three men. However, even if one acceptsLane's own figure that 70 percent 23 of the repairs wereminor, there would still have been a need for two mechanicsto do that work. Thus, Lane's foregoing remark could atbest have been construed by D. Harper as a recommenda-tion to lay off one man and not as a recommendation toclose entirely.Moreover, Lane's testimony that he recom-mended the closing of the garage because of defective majorrepairs as early as March 1970 is difficult to reconcile withRespondent's own documentary evidence, since its invoices22 There was, in addition, testimony by Lane to the effect that, even in thecase of a minor repair job, an outside firm would be responsible if the vehiclebroke down immediately after the work was done However, there was noevidence or contention that any vehicles broke down immediately after anyminor repairs by Respondent'smechanics, except possibly items(5) and (6)above, which involved only a total of $334 in outside repairs.23 As noted above, a more accurate figure would seem to be 87 percent. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDfor those outside repairs that were allegedly made necessaryby such defective work show that the first such outsiderepair job was ordered in May,and the next two in July 24Thus,one cannot accept Lane's chronology unless one as-sumes that all 3 vehicles had broken down by March andthat Respondent,despite its concern about downtime, de-layed any remedial action for from 2 to 4 months. Theforegoing also renders suspect D. Harper's testimony that asearly as the spring of 1970 he complained to Lane about thehigh cost of repairs in the garage and that major repairjobswere a problem at that time.Finally,if one were to credit Lane and D. Harper, onewould have to find that, although the latter was alerted tothe problem of defective work on major repair jobs as earlyas March and only three such jobs came to light at any timebeforeJuly 27,it took D.Harper about 5 months to reviewall the circumstances pertaining to those threejobs and thathe was still studying the matteron July 27,when the strikeoccurred.While Lane testified that due to illness D.Harperwas at the plant only one-half day a week during this period,that circumstance does not sufficiently explain such an inor-dinate delay.A more likely explanation is that Respondent did not atany time before July 27 regard the overall garage operationas unprofitable,even if it be assumed that it believed ingood faith that 3 of its major repair jobs had to be subcon-tracted out because of mistakes by its mechanics.For, it isclear from the record that Respondent had no substantialcomplaint about at least 70 percent of its repair work, whichwas admittedly being done as expeditiously by its mechan-ics as by independent firms,and for which it was paying itsmechanics an hourly wage less than half of the amountcharged to it by such firms.On that point,Respondent'srepair bills indicate it was being charged between $6.50 and$7.50per hour for straight-time labor,5 as against the $3 perhour its mechanics were receiving.If one takes$7 per houras the average labor charge by all the repair firms used byRespondent,it is apparent that it was paying $4.00 per hourless for labor in its garage than for outside labor. If onemultiplies this by 5,112,which,as we have seen,was thetotal number of man-hours worked by all 3 mechanics, onearrives at a figure of over$20,000 as representing the appar-ent total gross saving by Respondent on labor during thatperiod.26 Even if one deducts from this figure the amountof $6,000,which represents the cost of all major repairsincurred beforeJuly 27,1970, that were allegedly necessitat-ed by the mechanics'faulty work,there would still be asaving of over$14,000.In view of this,one is at a loss tounderstand how D.Harper could have concluded about aweek afterJuly 27,as he contended,that it would be moreeconomical to subcontract all his repairs than to continueto perform part of them in the garage.Even if he had grant-24Withregard to the fourth and final invoice in thiscategory, Respondentadmitted that it was not aware of the cause of thebreakdown until January1971, when the outside repairs were performed25 See Resp.Exh. 10 (invoice dated January 28, 1971), and Resp. Exh 7(invoices dated January 30 and March31, 1969).See alsoD Harper's testi-mony at the first hearing that the charge was about$7 an hour.26Moreover,on the basis of a fullyear's employment for each man thissaving would have been about 50 percent higher, since theabove figure of5,112 man hours represents511 workdaysat 10 hoursa day, andthere areapproximately250 workdays in a year ora totalof 750 for3 men.Thus, hadall 3 men beenemployed foran entireyear,the total saving would have beenapproximately$30,000While Lane testified that he had spent about40 percent of his time insupervising the garage,there was no evidence that he received any increasein salaryon that account,nor was there any evidence or contentionthat suched the mechanics' demand that their pay be raised to thesame level as that of its other employees, which was only$4.43 per hour, Respondent would have continuedto realizemost of the foregoing savings on the minor repair jobs,whilst farming out any major jobs, if, because of warrantyconsiderations or other reasons, it was deemed more eco-nomical to do so27Respondent contends that,in assessingitsmotivation forclosing the garage, weight should be given to its history ofcontractualrelationswith the Union as the representative ofits drivers and dockhands, who constituted the bulk of itsemployees. While tending to negateunion animus, that cir-cumstance is more than offset by D. Harper's frank avowalthat he was opposed to union representation for the me-chanics and by his admission, in effect, that his decision toclose the garage was precipitated by the mechanics' strikefor recognition of the Union, as well as by the findings inmy original Decision of the various threats of reprisalagainst the mechanics on account of their union activity. Itmay be urged, nevertheless, that he could have had no rea-son for suchanimus unlesshe honestly feared that unionrepresentation of the drivers would so increase the cost ofoperation in the garage that it would be more economicalto subcontract all of Respondent's repair work. Even if it beassumed, contrary to the view expressed in the original De-cision herein,28 that this was a valid reason for the actiontaken here against the union adherents, it has been shownthat there was no rational basis for such fear with regard tothe foreseeable future.A clue to the true reason for Respondent's decision toclose the garage may be found in the uncontradicted testi-mony of Flood at the first hearing that Respondent's driversrespected the mechanics' picket line and did not return towork until August 13, when the picketingwas enjoined.That the drivers would respect any picket lineestablishedby their own Union was a foregone conclusion. Thus, Re-spondent was no doubt aware that as long as the Unionrepresented the mechanics Respondent's entire hauling op-eration was subject to being shut down at any time thatRespondent became involved in a dispute with the Unionabout the terms of employment of its two mechanics. Sinceit clearly had much more at stake in its hauling operationthan in its garage, it was the part of wisdom for Respondentto forego the economic benefits of the latter rather thanjeopardize the former, and to eliminate any danger of fur-ther costly strikes by its mechanics by closing the garage.While,in thisview, Respondent's motivation was economic,it iswell settled that fear of the economic consequences ofstrike action by a union is not a valid reason for discriminat-orgTagainstits adherents.To summarize, on the basis of the entire record, the find-ings in the original Decision herein with respect toRespondent's economic defense for closing its garage aresupplemented as follows:1.Respondent did not close the garage for economicreasons but solely because of the mechanics'insistence onrecognition of the Union as reflected in their strike actionof July 27.2. Contrary to its contention, Respondent would not haveclosed its garage, in any event, for economic reasons abouta week after July 27, but, absent their insistence on recogni-supervision took up time thatwould otherwise have been devoted to otherduties27 Thatthere was no dearthof minor repair work for themechanics isevident from the fact that, of the $30,000 paid byRespondent to independentrepair firms during theperiodof operation of the garage,admittedly only$6,000 was paid formajor repairs,leaving a balanceof $24,000 that was paidout to suchfirms forminor repairs28 See Sec 111, B, 2, b, thereof. HARPER TRUCK SERVICE, INC.273tion of the Union,would have continued to employ thethat recognition of the Union and acceptance of its de-mechanics indefinitely-19mands would result in such high labor costs as to render the3.Respondent did not in good faith believe on July 27further operation of the garage unprofitable.4.The only economic consideration underlyingRespondent's decision to close the garage was the threat oI29Whether at any time after July 27 Respondent would have closed itsdisruption of Respondent's hauling operation,whenever thegarage, in any case, because of supervening events, not disclosed by theUnion saw fit to call a strike of the mechanics.instant record,is,of course, a matter that may be litigated in complianceAll the conclusions and recommendations of the originalproceedings.Decision are hereby reaffirmed.